IN THE SUPREME COURT OF THE STATE OF KANSAS

                                  Bar Docket No. 16283

                          In the Matter of DANIEL L. BALDWIN,
                                       Respondent.


                               ORDER OF DISBARMENT


       In a letter signed August 16, 2017, addressed to the Clerk of the Appellate Courts,
respondent Daniel L. Baldwin, an attorney admitted to practice law in the state of Kansas,
voluntarily surrendered his license to practice law in Kansas pursuant to Supreme Court
Rule 217 (2017 Kan. S. Ct. R. 260). The letter was received by the office of the
Disciplinary Administrator on August 16, 2017, and transmitted to the Clerk of the
Appellate Courts on August 17, 2017.


       At the time the respondent surrendered his license, a formal hearing was pending
regarding two docketed disciplinary complaints. The complaints alleged the respondent
violated Kansas Rules of Professional Conduct 1.1 (competence) (2017 Kan. S. Ct. R.
287), 1.3 (diligence) (2017 Kan. S. Ct. R. 290), 1.5 (fees) (2017 Kan. S. Ct. R. 292),
1.15 (safekeeping property) (2017 Kan. S. Ct. R. 326), 1.16 (declining or terminating
representation) (2017 Kan. S. Ct. R. 331), 3.2 (expediting litigation) (2017 Kan. S. Ct. R.
341), 8.1 (bar admission and disciplinary matters) (2017 Kan. S. Ct. R. 377), 8.4
(misconduct) (2017 Kan. S. Ct. R. 379), and Supreme Court Rule 207 (duties of the bar
and judiciary) (2017 Kan. S. Ct. R. 246).


       This court, having examined the files of the office of the Disciplinary
Administrator, finds that the surrender of the respondent's license should be accepted and
that the respondent should be disbarred.




                                             1
       IT IS THEREFORE ORDERED that Daniel L. Baldwin be and he is hereby disbarred
from the practice of law in Kansas, and his license and privilege to practice law are
hereby revoked.


       IT IS FURTHER ORDERED that the Clerk of the Appellate Courts strike the name of
Daniel L. Baldwin from the roll of attorneys licensed to practice law in Kansas.


       IT IS FURTHER ORDERED that this order shall be published in the Kansas Reports,
that the costs herein shall be assessed to the respondent, and that the respondent forthwith
shall comply with Supreme Court Rule 218 (2017 Kan. S. Ct. R. 262).


       IT IS SO ORDERED this 17th day of August, 2017.




                                             2